DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 AUGUST 2021.
Applicant’s election without traverse of Group I: Claims 16-25 in the reply filed on 10 AUGUST 2021 is acknowledged.
Status of Claims
In the election file don 10 AUGUST 2021, Applicant has elected Group I: Claims 16-25.  Claims 26-31 are withdrawn from consideration.  Current pending claims for consideration are Claims 16-25 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03 MAY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification/Abstract
The abstract of the disclosure is objected to because the abstract should be within the range of 50 to 150 words in length.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1A, character 100; Figure 1B-4, character 101; Figure 27B, character 270; Figure 44B, character 450.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13 and 15 of U.S. Patent No. 10,532,358. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘358 and the instant invention are directed towards a system comprising: a microfluidic system with a plurality of traps in communication with a channel, a detector to configured to detect, monitor and analyze the contents of the trap in response to the occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid.  While the independent claim in the ‘358 reference includes limitations of dependent claims of the instant invention, the ‘358 further defines the fluid portion comprises beads while the instant invention generically defines a partition of a sample fluid.  The partition of a sample fluid is the genus and a bead fluid portion is a species.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BROWN, US Patent 6,143,496.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 16, the reference BROWN discloses a system, Figure 1, Column 4 line 33, analytical assemblies, comprising: a microfluidic device, Figure 1, comprising a substrate having a plurality of traps in fluidic communication, Figure 1, substrate 20 with sample chambers 30, Column 23 line 41-61, Claim 9, with a channel, Figure 1, Column 24 line 11-25, when assembled substrate 20 and cover 22 are attached together, and facing surfaces defines a flow through channel which sample fluid may travel, Claim 9, each trap comprises an opening along a side of the channel shaped and/or sized to accommodate a partition of a sample fluid within, Figure 1, Column 23 line 41-61, each sample chamber 30 defined by closed lower end 32 and opening to facing surface 28, Claim 9-12; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap, the detector to detect emissions from one or more detectable markers associated with a target molecule in response to the occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid, abstract, Column 5 line 36-49, Column 14 line 12-35, Claim 1 and 7.
Additional Disclosures Included are: Claim 17: wherein the system of claim 16, further comprising a plurality of partitions of sample fluid positioned within the plurality of traps in Claim 18: wherein the system of claim 17, wherein each of the plurality of partitions of sample fluid is at least partially surrounded by the immiscible fluid, Column 13 line 28-40, 48-55.; Claim 19: wherein the system of claim 18, wherein each of the plurality of partitions of sample fluid is separated from one another and retained within a respective trap via the immiscible fluid positioned over the opening of each trap, Column 13 line 28-40, 48-55, Column 9 line 24-45, sample can be loaded by many techniques over chamber opening, Column 11 line 16-61, Claim 14.; Claim 20: wherein the system of claim 17, wherein the immiscible fluid is an oil, Column 8 line 19-29, Column 9 line 40-47, 55-65.; Claim 21: wherein the system of claim 16, wherein the target molecule is a biological molecule, Column 5 line 54, Column 14 line 2-6.; Claim 22: wherein the system of claim 21, wherein the sample fluid comprises at least one biological molecule and one or more chemical reagents for conducting a biological reaction with the at least one biological molecule resulting in the formation of a reaction product upon undergoing the PCR reaction, Column 14 line 2-11, Example 1 Control 1, Column 30 line 63-Column 31 line 15.; Claim 23: wherein the system of claim 22, wherein the detector measures at least one property associated with a partition of sample fluid based on detection of emissions from the one or more detectable markers, Column 4 line 43-48, Column 5 line 22-30, Column 10 line 30-35.; Claim 24: wherein the system of claim 23, wherein the detector is at least one of an optical detector and a fluorescence detector, Column 5 line 22-30, Column 4 line 43-48, Column 10 line 34, 51-59.; and Claim 25: wherein the system of claim 24, wherein the detector detects an intensity of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis and/or captures one or more images of a fluorescent signal emitted from a detectable marker associated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797